Case: 20-61122     Document: 00516319972         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 16, 2022
                                  No. 20-61122
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   Pascal Oyemuia Ehimare,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A 058 935 219


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Pascal Oyemuia Ehimare, a native and citizen of Nigeria, petitions for
   review of the order of the Board of Immigration Appeals (BIA) dismissing his
   appeal from the Immigration Judge’s (IJ) denial of his request for deferral of
   removal under the United Nations Convention Against Torture (CAT).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61122       Document: 00516319972          Page: 2   Date Filed: 05/16/2022




                                     No. 20-61122


            To obtain CAT relief, Ehimare must show that if removed to Nigeria,
   it is more likely than not that he will be tortured by, or with the acquiescence
   of, government officials acting under color of law.               See 8 C.F.R
   § 208.16(c)(2); Chen v. Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006). With
   respect, at least, to the BIA’s determination that he had not shown the
   requisite government involvement or acquiescence, Ehimare fails to show
   that “the evidence not only supports [a contrary] conclusion, but compels it.”
   I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992). The BIA found that
   that Ehimare had not testified that he ever suffered any physical harm or
   injury by Nigerian public officials and that the documentary evidence he
   offered was insufficient to show that it was more likely than not that a public
   official or other person acting with the acquiescence of one acting under color
   of law would torture him. Accordingly, we conclude that the BIA’s denial of
   CAT relief was supported by substantial evidence. See Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005). Because our resolution of this issue does
   not turn on Ehimare’s credibility, we do not reach his challenge to the
   immigration judge’s adverse credibility finding. Furthermore, the record
   does not support Ehimare’s argument that the IJ and BIA failed to review his
   CAT claim independent of the adverse credibility finding.
            As to his due process argument purporting various errors relating to
   the immigration judge’s adverse-credibility determination, Ehimare raises
   this argument for the first time in his petition for review. Although he
   couches this claim of error in terms of a due process violation, it was a
   procedural error correctable by the BIA that is subject to the exhaustion
   requirement. See Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir.
   2022); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004). Because Ehimare
   did not present this claim to the BIA, we lack jurisdiction to review it. See
   Roy, 389 F.3d at 137; see also Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir.
   2009).




                                          2
Case: 20-61122   Document: 00516319972       Page: 3   Date Filed: 05/16/2022




                              No. 20-61122


         Ehimare’s petition for review is DENIED IN PART and
   DISMISSED IN PART for lack of jurisdiction.




                                   3